TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00451-CV




Emilio Kifuri, III, Appellant


v.


Paula Young-Kifuri, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2001-0630C, HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellant Emilio Kifuri filed his notice of appeal with the district court on July 18,
2005.  The appellate record was filed on December 1, 2005.  On January 2, 2006, Kifuri sought an
extension of time to file his brief, which this Court granted, extending the date for filing his brief to
February 16, 2006.  On February 28, 2006, the Clerk of this Court sent Kifuri notice that his brief
was overdue and instructed him to file his brief or an appropriate motion by March 10, 2006.  On
March 10, 2006, Kifuri sought a second extension of time to file his brief, which this Court granted,
extending the date for filing his brief to March 31, 2006.  On March 15, 2006, the Clerk of this Court
informed Kifuri that the Court would not consider any further requests for extensions.  On April 11,
2006, the Clerk of this Court sent Kifuri notice that his brief was overdue and that his appeal would
be dismissed for want of prosecution if he did not respond to this Court by April 21, 2006.  To date,
appellant has not responded to this Court’s notice.  Accordingly, we dismiss the appeal for want of
prosecution.  Tex. R. App. P. 42.3(b), (c).
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Prosecution
Filed:   June 1, 2006